                                                                                     • I'.ED
                                                           U.5.DicT;:CTC0URl
                       IN THE UNITED STATES DISTRICT COURT    S.'.'.'. .!.i'AH DIV.
                             SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION                       KiSnpr. 19 PH 2- 06

UNITED STATES OF AMERICA


V.                                                          CASE NO. CR418-031


COREY WILSON,

        Defendant.




                                          ORDER


        Before    the     Court      is   the     Government's        Motion     in    Limine,

which    seeks    to     prohibit         Defendant     from     introducing         at     trial

evidence or testimony that includes (1) reference to the Uniform

Commercial Code; (2) Defendant's state trial Chat resulted in a

mistrial;        (3)     the        potential      penalty       Defendant        faces         if

convicted;        and         (4)        self-serving          hearsay.        {Doc.        27.)

Specifically,          the    Government         contends      that    any     testimony        or

argument    by    Defendant          regarding        the    Uniform    Commercial          Code,

double     jeopardy.          Defendant's         prior       state     trial,        and      the

potential punishment, if convicted, should be excluded because

such     testimony           is     irrelevant        under     Fed.     R.     Evid.        401,

inadmissible       under          Fed.   R.   Evid.    402,    and     would    waste       time,

confuse    the    issues           and   cause    undue      delay.    (Id.     at    4.)      The

Government also          requests that this Court "limit the defendant

from presenting self-serving hearsay." (Id.) For the following
